Exhibit 10.1
 





THIS AGREEMENT is made effective the last date entered opposite the Parties’
signatures, below (the “Effective Date”) by and among Alterra Group, LLC, a/k/a
Panorama Mortgage Group, LLC,  on behalf of itself and each business entity in
which it has a majority ownership interest or otherwise controls (collectively,
“Alterra”), Eric Egenhoefer (“EE”) and Waterstone Mortgage Corporation and its
related businesses (collectively, “Waterstone”) (all of the foregoing
collectively, the “Parties”).


BACKGROUND


A.
EE was formerly employed by Waterstone and is currently employed by Alterra.



B.
EE and Waterstone are parties to a “Resignation and Release Agreement” (the
“Separation Agreement”) which contains various restrictive covenants to which EE
agreed.



C.
On September 21, 2018, an officer of Waterstone was induced to issue EE a letter
which purported to provide EE with a limited waiver of his restrictive covenant
obligations set forth in the Separation Agreement (the “Letter”).  Waterstone
alleges that (i) the Letter does not constitute an enforceable contract; and
(ii) subsequent to the issuance of the Letter, EE acted in a manner which
exceeded the limited scope of the limited waiver which it described.



D.
Waterstone alleges that EE violated the restrictive covenants to which he was
bound, even if the Letter had legal effect, and further alleges that Alterra has
tortiously interfered with its contractual rights by knowingly authorizing or
permitting its employee, EE, to violate the restrictive covenants to which he
was bound.



E.
EE and Alterra dispute the claims made by Waterstone as set forth above.



F.
Subject to each of the Parties each entering into this Agreement, Waterstone
desires to resolve its legal disputes with EE and Alterra, and EE and Alterra
wish to resolve any disputes that either may have against Waterstone.





NOW, THEREFORE, the Parties agree as follows.




TERMS OF THE AGREEMENT


1.
EE and Waterstone agree that the Letter is a nullity and shall have no force or
effect.  The restrictive covenants contained in the Separation Agreement remain
binding and enforceable according to its terms, except as those terms are
expressly modified by this Agreement.



2.
The terms of Section 12 (c) of the Separation Agreement shall be extended to be
enforceable until March 15, 2020.  Notwithstanding anything contained in Section
12(c) to the contrary, the term “Covered Employee” as used in Section 12 (c) of
the Separation Agreement shall be limited to individuals who are employed by
Waterstone or its related entities as of the Effective Date AND either (i) at
any time during the year prior to the termination of EE’s employment with
Waterstone, was directly supervised by EE; or (ii) about whom, during his
employment by Waterstone, EE obtained special knowledge not generally known to
Waterstone’s competitors prior to the recruitment by any such Waterstone
competitor.



3.
Through March 15, 2020, EE will not directly or indirectly solicit for
employment any individual employed by Waterstone as of the Effective Date or at
any time during the one year period after the Effective Date, as a mortgage loan
originator, Vice President or Senior Vice President anywhere in Wisconsin.



4.
Within three (3) regular business days after the Effective Date, EE shall
disclose in writing to Waterstone the identity of a certain Waterstone operation
which, as of the Effective Date, (i) is located outside Wisconsin; (ii)
generated less than Fifty Million Dollars ($50,000,000.00) in loan originations
during 2018; and (iii) at which, EE has reason to believe, at least a majority
of its non-administrative employees have expressed the intention of resigning at
some future time in 2019 (the “Designated Branch”).  Waterstone agrees that upon
the earlier of (a) one hundred twenty (120) days after the Effective Date or
(ii) such date as the President of Waterstone may designate in writing to EE, EE
may thereafter engage in the activities otherwise prohibited by Section 12 (c)
of the Separation Agreement, as modified herein, with respect to any individual
employed by Waterstone as of the Effective Date and principally assigned to the
Designated Branch.



5.
Section 4 of the Separation Agreement is hereby amended to substitute “March 15,
2019” with September 15, 2019 and “June 15, 2019” with March 15, 2020.



6.
Alterra agrees that through December 31, 2019, it will not hire any greater
number of employees assigned loan origination duties and regularly working at
any its offices in Ozaukee, Milwaukee or Waukesha counties in Wisconsin, than
were employed by Alterra at any such office on the Effective Date.



7.
Through March 15, 2020, Alterra will not directly or indirectly solicit for
employment any individual employed by Waterstone as of the Effective Date or at
any time during the one year period after the Effective Date, as a mortgage loan
originator, Vice President or Senior Vice President in Wisconsin.



8.
Except as set forth in Section 4, above, for six (6) months following the
Effective Date, Alterra will not directly or indirectly solicit for employment
any individual employed by Waterstone as of the Effective Date or at any time
during the one year period after the Effective Date, in any capacity in
Wisconsin, unless approved otherwise in writing by the President of Waterstone. 
Alterra will notify Waterstone within ten (10) days of receipt of an application
for employment by any individual that Alterra is aware that at the time the
application was submitted, is an employee of Waterstone.  Waterstone shall have
ten (10) days from receipt of such notice from Alterra to notify Alterra that it
maintains that Alterra’s hiring of any such individual would constitute a
violation of Alterra’s or EE’s contractual obligations to Waterstone.







9.
Waterstone acknowledges and agrees that the restrictive covenants contained in
Sections 12(a) and 12(b) of the Separation Agreement have expired pursuant to
their terms and are of no further force or effect.



10.
Both EE and Alterra agree that within fourteen (14) days after the Effective
Date, each shall return to Waterstone or permanently destroy any records, in any
form, which contain information about Waterstone or its business which is not
generally available to the competitors of Waterstone or the public.



11.
Waterstone hereby fully and forever releases and discharges EE, Alterra, and
Alterra’s members, managers, officers, directors, employees and affiliates, from
and against any claims, demands, damages, complaints, costs, fees, losses,
attorney’s fees, suits, actions, causes of action, and liabilities of any kind
or character that, as of the Effective Date, it has against any of them, whether
known or unknown or accrued or unaccrued.  This release includes, without
limitation, claims arising in whole or in part out of the Separation Agreement,
EE’s compliance with the restrictive covenants set forth in the Separation
Agreement, and claims for future damages allegedly arising from the alleged
continuation of the effects of any past action, omission or event. It is the
intention of the parties that this be a complete and general release of all
claims Waterstone may have or could have in the future against EE and Alterra
arising from events occurring before the execution of this Agreement.



12.
Any notices or deliveries required under this Agreement shall be made as
follows:






IF TO EE:


Eric Egenhoefer
1152 Mary Hill Circle
Harland, WI 53029




IF TO ALTERRA:


Alterra Group, LLC
350 S. Rampart Blvd.
Las Vegas, NV 89145


IF TO WATERSTONE:


Attn.:  Legal Department
N25W23255 Paul Road
Pewaukee, WI 53072


1.
Each of the provisions of this Agreement is intended to be divisible and
severable.  The unenforceability of any provision of this Agreement shall not
affect the enforceability of any of its other provisions.



2.
EE and Alterra each acknowledge and agree that Waterstone will suffer
irreparable harm for which damages will be an inadequate remedy in the event
that either breaches any of the restrictive covenants contained in this
Agreement or the Separation Agreement, whether or not modified by this
Agreement.  Each further acknowledges and agrees that Waterstone shall be
entitled to injunctive relief in the event of any breach of those restrictive
covenants.



3.
The Separation Agreement shall not be modified except as expressly stated in
this Agreement.



4.
This Agreement constitutes the complete understanding between the Parties
concerning all matters addressed herein.  Except for the Separation Agreement,
the Agreement supersedes all prior agreements and prior discussions between any
two of the Parties.



5.
This Agreement and its interpretation shall be governed and construed in
accordance with the laws of Wisconsin and shall be binding on each of them and
their respective successors and assigns and inures to their benefit.  This
document may be signed in counterparts, which collectively will constitute the
entire original.  The Parties agree that electronic signatures and copies of
signatures are as valid as original signatures.

This Agreement shall bind the undersigned, their heirs and/or successors or
assigns and shall inure to the benefit of all the parties released, their heirs
and/or succesors and assigns.


6.
Each of the Parties further acknowledges and agrees that the Parties released
have denied liability in whole or in part, and that any concession or agreement
acknowledged in this Agreement was made without admission of liability and
received in discharge, compromise, settlement, and satisfaction of all claims,
actions, and demands, as heretofore described.





WATERSTONE MORTGAGE CORPORATION


By: /s/ Douglas S. Gordon          
Name: Douglas S. Gordon                    
Title: CEO, Waterstone Financial, Inc.          
 

 
ALTERRA GROUP, LLC
 
 
/s/ Eric Egenhoefer          
Eric Egenhoefer
 
By: /s/ Jason Madiedo          
Name: Jason Madiedo          
Title: CEO          



